Title: Thomas Boylston Adams to Abigail Adams, 17 October 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother,
Philada: Octr: 17th. 92
I have not received any letters from you, for a considerable time, and I experience the same kind of apprehensions for the cause which you have often expressed concerning me. I fear least the cold weather which is fast approaching should affect your health, by bringing a return of your Rheumatism. I have repeatedly written concerning engaging lodgings for my Father before all the places are engaged, but I have yet recd: no instructions, and if they should even come now I fear no very eligible accomodations can be easily obtained. Mrs. House has the most commodious Rooms of any I know, but ’tis probable they may all be engaged by this time, as many of the former lodgers will return there; I know of no other place where there is even a tolerable prospect of obtaining suitable lodgings; however it cannot be my fault if they are not now attainable. Every body of your acquaintance seem to regret your determination to remain behind; but I differ from them in opinion, tho’ I may be presumed more interested in your return than any of them. I do not despair however of again seeing you in Philada: provided you think proper to return next Fall— The Reelection is I believe very safe—there can be no hindrance on that score then; but your health is the principal objection, but this I hope will be removed by that time. The Election for Representatives in Congress has been held in this State, and from the returns allready recd: it is said to be Federal; there was a very formidable interest however in opposition; they were indefatigable in their endeavors to carry their Ticket, but are obliged to knock under at last. The Electors for P & VP are to be chosen in a few days; we hear very little said of them; indeed there was scarcely ever know an Election however trifling, that was conducted with so much peace & order in this place. But the City has disgraced itself by the countenance given to Rank Anti’s while the Counties have deservedly gained a great share of applause by an opposite conduct. Messrs: Hutchinson, Dallas Fox & Co: feel themselves heartily mortifyed by their ill success, in those places where their presence could not overawe or influence the people. We never shall get a splendid Representation for this State while there are so many distinct interests or rather prejudices to encounter; but we may get an harmless one.
I got a Letter from Mrs: Smith dated 5 Augst: she was just going to the Review at Bagshott— What dismal accounts we have from France if true— A Letter has been received by a Mercht: in this City from a Correspondent in Charleston SC, informing him of the Slaughter of 5000 Parisians—and the Assassination of the Queen— The King & M. La Fayette were missing—& the Duke of Brunswick within 30 leagues of Paris. This intelligence is from Paris by the Georgia Packet wh[ich] sailed on the first of Septr:— Doubts are suggested of its authenticity but tis said to be direct[. For] my part, if the last circumstance concerning the [Duke] of Brunsw[ic]k be true I can easily credit all the rest. Otherwise it seems improbable.
I sent the Carriage by Captn. Carver; but the price Binghurst charges for Casing, is extravagant especially in the manner it is done— If the Carriage gets injured I won’t pay him a Farthing—he asks six Dolls. which I would have given if it had been well done; I’ll thank you to let me hear how it arrives. I have payed Mrs. Keppele her third quarter, and resigned the Key of the House, she has allready removed her Family & taken possession. I have also paid my Board. The Store Rent, and my Taylor’s Bill—for my Winter & Summer cloath’s. I want some shoes from Hardwick if you will please to send them. My best love to all Friends
Thos: B Adams
